DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Response to Amendments
Claims 1-8 and 11-20 of U.S. Application 17/196,926 filed on November 16, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendment to claims 1-6, 11-14, and 17-20 have been entered.
Claims 9 and 10 have been cancelled.


Rejections under USC 102 and 103
Applicant's arguments filed on 11/16/2022 have been fully considered but are moot for new grounds of rejection.


	Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  Regarding claim 2, the phrase “wherein the current source is coupled a tank capacitor to charge the tank capacitor using the supply current” needs to be amended to “wherein the current source is coupled to a tank capacitor to charge the tank capacitor using the supply current” .  Appropriate correction is required.
Claim 3 is also objected because it depends on objected claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Telefus et al (USPGPub 20200106260) in view of Waltman et al (USPGPub 20130021702). 

Regarding claim 1, Telefus discloses a sensor device (using 100) coupled to a communication interface bus (lines as shown in figs 1-10), the sensor device comprising: a current source (10) operable to provide a supply current  (along 11) to an operating voltage node (node connected to load hot 21 connected to 20); a voltage clamp  (such as 322) coupled between the operating voltage node and a power supply terminal (node around 11 connected to 10); and a control circuit (220) coupled to the voltage clamp to receive a current sense signal  (shown in figs 1-4 as connected to both elements of the circuit). Telefus does not fully disclose coupled to the current source to provide an adjustment signal to adjust the supply current responsive to the current sense signal.
However, Waltman discloses coupled to the current source to provide an adjustment signal to adjust the supply current responsive to the current sense signal (claim 1 discloses control to adjust flow of the input current). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Telefus in view of Waltman in order to determine current along the conductor.

Regarding claim 4, Telefus discloses wherein the current source is operable to draw the supply current from the communication interface bus (shown in figs 1-10 to draw current from the actual communication bus).

Regarding claim 5, Telefus discloses wherein the current source is operable to receive the supply current through the communication interface bus from a master device (such as a station or substation as a master device).
Allowable Subject Matter
Claims 2,3, 6-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a sensor device coupled to a communication interface bus, the sensor device comprising:  wherein the current source is coupled to charge the tank capacitor using the supply current in combination with the other limitations of the claim.

Claim 3 is also objected as it depends on objected claim 2.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a sensor device coupled to a communication interface bus, the sensor device comprising:  wherein the supply current corresponds to a first average current level during a power phase of the master device and corresponds to a second average current level during a communications phase of the master device, and wherein the first average current level is at least one hundred times greater than the second average current level in combination with the other limitations of the claim.


Claim 7 and 8 are also objected as they depend on objected claim 6.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a sensor device coupled to a communication interface bus, the sensor device comprising:  wherein the voltage clamp includes a Zener diode having a cathode connected to the current source and an anode connected to ground in combination with the other limitations of the claim.
Reasons for Allowance

Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a sensor node coupled to a communication interface bus, the sensor node comprising: supply circuit operable to receive a second supply current and a second control signal, the supply circuit operable to provide an operating voltage at an output; and a control circuit operable to provide the first control signal to enable the receiver circuit when the control circuit is operating in a first mode and to disable the receiver circuit when the control circuit is operating in a second mode in combination with the other limitations of the claim.

Claims 13-17 are also allowed as they depend on allowed claim 12.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a method of operating a sensor node coupled to a communication interface bus, the method comprising: receiving a second supply current at a supply circuit; providing an operating voltage at an output of the supply circuit; and providing a first control signal from a control circuit to enable the receiver circuit when the control circuit is operating in a first mode and to disable the receiver circuit when the control circuit is operating in a second mode in combination with the other limitations of the claim.

Claims 19 and 20 are also allowed as they depend on allowed claim 18.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al (US Pat No. 9136766): discloses apparatus with switching and a clamping element. 
Ivanov et al (USPGPb 20020181180): discloses circuitry including voltage clamp. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858